 
 
IV 
112th CONGRESS
1st Session
H. RES. 59 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Mr. Crowley (for himself, Mr. Royce, Mrs. Maloney, Mr. Holt, Mr. Al Green of Texas, Mr. Weiner, Mr. Higgins, Mr. Engel, Mr. Ryan of Ohio, Mr. McDermott, and Mr. Rush) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the democratic Constitution of the Republic of India and United States-India relations. 
 
 
Whereas with 1,200,000,000 people, the Republic of India is the largest democracy in the world; 
Whereas, on January 26, 1950, India became a Republic and formed a parliamentary democracy through the adoption of a constitution; 
Whereas the Constitution of India guarantees universal suffrage for all those over age 18; 
Whereas the Constitution of India includes principles found in the Constitution of the United States, including the separation of powers and the creation of an independent Supreme Court; 
Whereas members of India’s numerous ethnic groups, minorities, and religions including Hindus, Muslims, Sikhs, and Christians all participate in the governance of India; 
Whereas the people of the United States and the people of India maintain a shared commitment to building democratic institutions; 
Whereas relations between the United States and India have exponentially increased over the past decade, including in areas of defense, global security, poverty alleviation, education, economic growth, and job creation; 
Whereas successive United States Presidents have worked on a bipartisan basis to strengthen and deepen relations between the United States and India; and 
Whereas over 2,500,000 Indian-Americans reside in the United States and contribute to the economic, cultural, and community strength of the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)calls for the continued strengthening of relations between the United States and the Republic of India; and 
(2)recognizes the people and Government of India for building and maintaining a constitutional democracy. 
 
